 8:20-cv-00209-RGK-PRSE Doc # 36 Filed: 11/17/20 Page 1 of 1 - Page ID # 601




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RODRIGO A. ORTEGA,

                    Petitioner,                             8:20CV209

       vs.
                                                MEMORANDUM AND ORDER
SCOTT R. FRAKES,

                    Respondent.


        In Filing 33, Mr. Ortega requests the appointment of counsel. It seems to me
that is a decision best left to the Court of Appeals. Accordingly,

      IT IS ORDERED that:

      (1) The motion for appointment of counsel in Mr. Ortega’s District Court
case (Filing 33) is denied.

      (2) The motion for appointment of counsel is referred to the Court of
Appeals to the extent the request of appointment of counsel is for Mr. Ortega’s Court
of Appeals case.

      Dated this 17th day of November, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
